Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2005

In Re: Charles
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2096




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Charles " (2005). 2005 Decisions. Paper 732.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/732


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-79                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      NO. 05-2096
                                   ________________

                              IN RE: WAYNE CHARLES,
                                                 Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                          District Court for the Virgin Islands
                        (Related to D.V.I. Civ. No. 00-cv-00072)
                      ____________________________________

                     Submitted Under Rule 21, Fed. R. App. P.
                                 April 29, 2005
      Before: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES.

                                 (Filed: August 4, 2005)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Pro se petitioner Wayne Charles seeks a writ of mandamus to compel the

District Court for the Virgin Islands to act in the proceedings on his motion filed

pursuant to 28 U.S.C. § 2255. Charles filed his motion on June 7, 2000; he later

amended the motion on April 22, 2003, and he also filed motions for summary judgment.

              Mandamus is an appropriate remedy only in the most extraordinary of

situations. In re Pasquariello, 16 F.3d 525, 528 (3d Cir. 1994). To justify such a
remedy, a petitioner must show that he has (I) no other adequate means of obtaining the

desired relief and (ii) a “clear and indisputable” right to issuance of the writ. See Haines

v. Liggett Group, Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. United States

District Court, 426 U.S. 394, 402 (1976)). It is well-settled that the manner in which a

district court disposes of the cases on its docket is committed to its sound discretion. In

re Fine Paper Antitrust Litigation, 685 F.2d 810, 817 (3d Cir. 1982). Some delays,

however, are so intolerable as to warrant appellate intervention. See Madden v. Myers,

102 F.3d 74, 79 (3d Cir. 1996).1

              Charles’s action in District Court was pending at the time he filed this

mandamus petition in April 2005. However, the District Court denied Charles’s section

2255 motion and other pending motions by memorandum opinion and order entered July

28, 2005. Thus, the matter before us is now moot.

              Accordingly, we will deny the petition for a writ of mandamus.




       1
          To the extent that Charles asks this Court to grant substantive relief with respect
to his section 2255 motion, we conclude that his contentions may be asserted in an appeal.
See In re Chambers Dev. Co., 148 F.3d 214, 223 (3d Cir. 1998) (mandamus is not an
alternative to an appeal).

                                             2